          Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

BENJU BASBA, et al.,                            *

        Plaintiffs,                             *

   v.                                           *           Civil Action No. 8:19-cv-380-PX

LIU XUEJIE, et al.,                             *

        Defendants.                      *
                                        ***
                                 MEMORANDUM OPINION

        Pending before the Court is the Motion for Default Judgment filed by Plaintiffs Benju

Basba and 55 other individuals. ECF No. 17. Defendants Liu Xuejie (“Xuejie”) and Liu Xuelin

(“Liu”), have not responded to the motion or entered an appearance, and the time for doing so

has passed. See Loc. R. 105.2.a. The matter has been briefed and no hearing is necessary. See

Loc. R. 105.6. For the reasons below, Plaintiffs’ Motion for Default Judgment is GRANTED IN

PART and DENIED IN PART.

   I.       Background

        According to the Complaint, Plaintiff Benju Basba is a Buddhist religious leader, who,

along with 55 members of his congregation, agreed to invest in Defendant Liu’s businesses.

ECF No. 1 ¶¶ 1, 6–61. Liu held himself out as a well-respected investor with close family ties to

businesses in China. Id. ¶ 71. His son, Liu Wei, is the Chief Executive Officer of KK Culture

Holding Limited (“KKCHL”) and Liu’s sister, Xuejie, was an executive at Liangpeng Haoyou

Web Technology Limited (“Liangpeng”). Id. ¶¶ 71 n. 7, 99, 101. On at least four occasions, Liu

attended conferences with Basba and his followers where Liu encouraged them to invest in his

family’s businesses, promising significant returns on their money. ECF No. 1 ¶¶ 69–84, 92–97.

        Liu first met Basba through a mutual acquaintance, Wang Baoning, at a 2015 conference
          Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 2 of 16



in Malaysia. Id. ¶¶ 69–70, 129–130. Liu and Xuejie had planned the introduction with Baoning

in advance, in hopes of gaining access to Basba whom they knew to be an influential leader with

many followers. Id. ¶ 129. Liu held himself out to Basba as a skilled investor and promised that

if Basba and his followers invested in KKCHL, where Liu’s son was CEO, they would at least

double their money within the year. Id. ¶¶ 71–73, 107–08.

       After the Malaysia conference, Liu registered Liangpeng in Shenzhen, China. Id. ¶ 74.

Xuejie was listed as an executive at Liangpeng although she resided in Maryland. Id. ¶ 86.

Between December 2015 and February 2016, most of the Plaintiffs invested in KKCHL, each

giving Liu personally or wiring amounts ranging from $114 to $30,302 and totaling nearly

$400,000. Id. ¶¶ 75, 108; ECF No. 17-2. The account designated for Plaintiffs’ funds was

linked not to KKCHL, as promised, but to Liangpeng. ECF No. 1 ¶ 98.

       In April 2016, Liu, Basba, and certain other Plaintiffs met in South Korea. ECF No. 1 ¶¶

77–78. At this meeting, Liu encouraged Plaintiffs to invest in Liangpeng, again promising

Plaintiffs that their investments would at least double within the year. Id. ¶¶ 77–80, 111–13. Liu

also represented that KKCHL planned to acquire Liangpeng, and this acquisition would result in

even greater gains for Plaintiffs. Id. ¶ 79.

       Two months later, in June 2016, Basba and the Plaintiffs met with Liu again, this time in

California. By now, the Chinese government had designated Liangpeng as “abnormal” because

officials were unable to contact company representatives. ECF No. 1 ¶¶ 87–88, n.9. Shortly

thereafter, the company liquidated assets and then officially dissolved January 1, 2017. Id. ¶¶

89–91. Despite this, Liu continued to encourage the Plaintiffs to invest in Lianpeng. Id. ¶¶ 83–

84, 92–96. In the months following the California conference, Plaintiffs Basba, Rong Liu, and

Ben Yunlong Dee invested $513,000 into Liu’s ventures. Id. ¶¶ 83–84.



                                                2
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 3 of 16



       At a conference in Saipei in early 2017, Liu informed some Plaintiffs that his son would

see to it that KKCHL acquired Liangpeng and again emphasized that the merger would create

major profits for its investors. Id. ¶¶ 94–96. Liu pressed this matter even though he knew

Lianpeng had been dissolved. As a result, Plaintiffs invested more money. Id. ¶ 97.

       When speaking with Plaintiffs, Liu always encouraged them either to give him money

directly or through wire transfer not into an account held personally by Xuejie. ECF No. 1 ¶¶ 66,

98–100, 131. Xuejie, in turn, used the funds to pay for and maintain various properties in

Maryland and Texas. Id. ¶¶101–02.

       Plaintiffs aver that they have not received any of the promised gains from their

investments after having invested collectively nearly a million dollars in Liu’s ventures. ECF

No. 1 ¶¶ 6–61, 105; ECF No. 17-2. Further, their repeated requests for Liu to return their

money have gone unheeded, although in September 2018, a mutual acquaintance approached

Basba and told him that Liu wanted more time to repay the debts he owed. ECF No. 1 ¶¶ 104–

05, 109.

       Accordingly, Plaintiffs filed suit in this Court on February 7, 2019, alleging breach of

contract (Count I), detrimental reliance (Count II), unjust enrichment (Count III), conspiracy

(Count IV), fraud (Count V), fraudulent misrepresentation (Count VI), negligent

misrepresentation (Count VII), conversion (Count VIII), and aiding and abetting (Count IX).

ECF No. 1. Plaintiffs’ claims sound in both contract and tort. With regard to Plaintiffs’ contract

claims, Plaintiffs contend that in Malaysia in June 2015 Liu falsely promised Plaintiffs that he

would invest their money in KKCHL and at least double their investment. Id. ¶ 107. Between

December 2015 and February 2016, 53 of the Plaintiffs entered into an oral contract when they

accepted Liu’s offer by giving him money with the expectation of profits from his effort



                                                 3
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 4 of 16



investing in KKCHL and Liangpeng. Id. ¶¶ 108–09. Liu breached that contract by failing to

provide the promised returns or respond to Plaintiffs attempts to contact him. Id. ¶ 109.

         Plaintiffs tort claims, in essence, arise from the fraudulent investment scheme that Liu

and Xuejie had promoted. Specifically, Defendants arranged to have Liu introduced to Basba

and his followers so he could convince Plaintiffs to “invest” in exchange for easy, but illusory,

returns. Liu directed Xuejie to register a sham company to add legitimacy to these promises.

And at the time Liu made such promises, he knew that at least one of his company’s was defunct

and he had no intention of making good on his promises to Plaintiffs.

         After difficulties in perfecting service, both Xuejie and Liu were served on August 13

and August 21, 2019 respectively. ECF Nos. 11–12. Neither has answered or responded. ECF

Nos. 14–16. The Clerk entered default pursuant to Rule 55(a) of the Federal Rules of Civil

Procedure, and Plaintiffs moved for default judgment. ECF No. 17.

   II.      Discussion

         Rule 55(a) provides that “[w]hen a party against whom a judgment for affirmative relief

is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). Thereafter, the court

may enter default judgment at the plaintiff’s request and with notice to the defaulting party. Fed.

R. Civ. P. 55(b)(2). A plaintiff, however, is not automatically entitled to default judgment

simply because the defendant has not responded. Whether to enter default judgment is left to the

sound discretion of the court. See, e.g., Choice Hotels Int’l, Inc. v. Jai Shree Navdurga, LLC,

No. DKC-11-2893, 2012 WL 5995248, at *1 (D. Md. Nov. 29, 2012); see also Choice Hotels

Int’l, Inc. v. Austin Area Hospitality, Inc., No. TDC-15-0516, 2015 WL 6123523, at *1 (D. Md.

Oct. 14, 2015).



                                                  4
          Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 5 of 16



       Although “the Fourth Circuit has a ‘strong policy that cases be decided on the merits,’”

Disney Enters. v. Delane, 446 F. Supp. 2d 402, 405 (D. Md. 2006) (quoting United States v.

Shaffer Equip. Co., 11 F.3d 450, 453 (4th Cir. 1993)), “default judgment is available when the

‘adversary process has been halted because of an essentially unresponsive party’” id. (quoting

S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 421 (D. Md. 2005)), and thus is proper when a

defendant is unresponsive. See Disney Enters., 446 F. Supp. 2d at 405–06 (finding appropriate

the entry of default judgment where the defendant had been properly served with the complaint

and did not respond, despite repeated attempts to contact him).

       When considering a motion for default judgment, the Court takes as true all well-pleaded

factual allegations in the complaint, other than those pertaining to damages. See Fed. R. Civ. P.

8(b)(6); Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (“The defendant,

by his default, admits the plaintiff’s well-pleaded allegations of fact, is concluded on those facts

by the judgment, and is barred from contesting on appeal the facts thus established.”) (citation

and internal quotation marks omitted). District courts analyzing default judgments have applied

the standards articulated by the United States Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662

(2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), to determine whether

allegations within the complaint are “well-pleaded.” See, e.g., Balt. Line Handling Co. v.

Brophy, 771 F. Supp. 2d 531, 544 (D. Md. 2011); Russell v. Railey, No. DKC-08-2468, 2012

WL 1190972 at *2–*3 (D. Md. Apr. 9, 2012); U.S. v. Nazarian, No. DKC-10-2962, 2011 WL

5149832 at *2–*3 (D. Md. Oct. 27, 2011). Where a complaint offers only “labels and

conclusions” or “naked assertion[s] devoid of further factual enhancement,” the allegations

therein are not well-pleaded and, consistent with the Court’s discretion to grant default judgment,

relief should be denied. See, e.g., Balt. Line Handling Co., 771 F. Supp. 2d at 544 (“The record



                                                  5
          Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 6 of 16



lacks any specific allegations of fact that ‘show’ why those conclusions are warranted.”) (internal

quotation marks omitted).

       Once liability is established, the Court cannot rely solely on the Complaint to assess

damages. See Trs. of the Elec. Welfare Trust Fund v. MH Passa Elec. Contracting, Inc., No.

DKC-08-2805, 2009 WL 2982951, at *1 (D. Md. Sept. 14, 2009) (“Upon default, the well-pled

allegations in a complaint as to liability are taken as true, although the allegations as to damages

are not.”). The Court may only award damages without a hearing if the record supports the

damages requested. See Pentech Fin. Servs., Inc. v. Old Dominion Saw Works, Inc., No. 6:09-

cv-00004, 2009 WL 1872535, at *2 (W.D. Va. June 30, 2009) (concluding that there was “no

need to convene a formal evidentiary hearing on the issue of damages” after default judgment

was entered against defendant because plaintiff submitted affidavits and printouts of electronic

records establishing the amount of damages it sought).

       Plaintiffs plead an array of claims with overlapping theories of relief. As more fully

discussed below, the Court finds that default judgment is warranted on all claims except

conversion.

       A.      Choice of Law

       As a preliminary matter, the Court must determine which law applies to Plaintiffs’

claims. Because the Court retains diversity jurisdiction in this district, it applies Maryland’s

choice of law rules. See Wells v. Liddy, 186 F.3d 505, 521 (4th Cir. 1999) (“A federal court

sitting in diversity must apply the choice-of-law rules from the forum state.”). For causes of

action sounding in tort, Maryland adheres to the lex loci delicti rule, applying the substantive law

of the state in which the alleged tort took place. See Philip Morris Inc. v. Angeletti, 358 Md.

689, 744–45 (2000). For economic torts such as conversion and fraud, Maryland courts view the



                                                  6
          Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 7 of 16



injuries as occurring “where the injured party resides.” Simone v. VSL Pharm., Inc., No. TDC-

15-1356, 2017 WL 66323, at *2 (D. Md. Jan. 5, 2017). Where causes of action sound in

contract, Maryland follows the doctrine of lex loci contractus, applying the substantive law of

the place where the contract was formed—in this case, where the offer was accepted. Allstate

Ins. Co. v. Hart, 327 Md. 526, 529 (1992); Konover Prop. Tr., Inc. v. WHE Assocs., Inc., 142

Md. App. 476, 490 (2002) (“For choice-of-law purposes, a contract is made where the last act

necessary to make the contract binding occurs.”).

       Because certain alleged conduct occurred overseas, the Court further notes that it could

not apply foreign law unless “the requirements of Rule 44.1 of the Federal Rules of Civil

Procedure are met.” Baker v. Booz Allen Hamilton, Inc., 358 F. App’x. 476, 481 (4th Cir. 2009)

(citing Ferrostaal, Inc. v. M/V Sea Phoenix, 447 F.3d 212, 216 (3d Cir. 2006)). Rule 44.1

requires that “[a] party who intends to raise an issue about a foreign country’s law must give

notice by a pleading or other writing.” Fed. R. Civ. P. 44.1. Where no party satisfies this burden

under Rule 44.1, the Court should apply the laws of the forum state—here Maryland. See Baker,

358 F. App’x at 481 (citing Ferrostaal, 447 F.3d at 216). The rule grants federal courts “broad

authority to conduct their own independent research to determine foreign law but imposes no

duty upon them to do so.” Id.

       Turning first to the tort claims, none of the Plaintiffs reside in this jurisdiction. Instead,

52 of the 56 Plaintiffs reside abroad, in Malaysia, China, and Taiwan. ECF No. 1 at 1–6. Others

live in California, and Georgia. Id. at 1, 5–6. Plaintiffs were thus injured in those jurisdictions.

       Analysis of Plaintiffs’ contract claims suggest a similar result. Plaintiffs assert they

entered into an oral contract when they gave Liu money at or close in time to the conferences in

Malaysia or California. ECF No. 17-2; 1 ¶¶ 75, 84. The Court presumes, absent evidence or



                                                  7
            Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 8 of 16



argument to the contrary, that Plaintiffs who gave money after the Malaysia conference did so

either at the conference or from their home jurisdictions. Cf. Cunney v. Patrick Commc’ns, LLC,

191 F. Supp. 3d 480, 489 (D. Md. 2016) (presuming that Plaintiff accepted offer in home state).

Both lex loci delicti and lex loci contractus principles dictate, then, that the Court should apply

the substantive law of Malaysia, China, Taiwan, California, and Georgia to the claims of the

Plaintiffs who reside or gave money in those jurisdictions.

       No party has offered any proof to satisfy Rule 44.1. Indeed, Plaintiffs have not addressed

the choice-of-law question at all. They argue simply that they are entitled to default judgment by

reference to Maryland law. See ECF No. 17. Where parties fail to adequately address choice-of-

law issues, Maryland choice-of-law principles dictate that the Court may exercise its discretion

and “presume that the law of the other jurisdiction is the same as Maryland law.” Chambco v.

Urban Masonry Corp., 338 Md. 417, 421 (1995); Cunney, 191 F. Supp. 3d at 489 (D. Md. 2016)

(applying Chambco presumption); Howes v. Wells Fargo Bank, N.A., Civ. No. ELH-14-2814,

2015 WL 5836924, at *24 (D. Md. Sept. 30, 2015) (same); Kent Constr. Co. v. Glob. Force

Auction Grp., LLC, Civ. No. TJS-12-2839, 2015 WL 5315565, at *3 (D. Md. Sept. 10, 2015)

(same). Therefore, the Court will apply Maryland law.

       B.       Breach of Contract (Count I)

       Under Maryland law, a breach of contract amounts to a “failure, without legal excuse, to

perform any promise that forms the whole or part of a contract.” Weaver v. ZeniMax Media,

Inc., 175 Md. App. 16, 51 (2007) (quoting 23 Richard A. Lord, Williston on Contracts § 63:1

(4th ed., Supp. 2006)). See also Restatement (Second) of Contracts § 1, at 5 (Am. L. Inst. 1981).

A contract is formed when a party accepts an offer made by another. Prince George’s Cnty. v.

Silverman, 58 Md. App. 41, 57 (1984).



                                                  8
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 9 of 16



         Mutual agreement between the parties is an essential requirement of every contract.

Macsherry v. Sparrows Point, LLC, No. ELH-15-00022, 2015 WL 6460261, at *9 (D. Md. Oct.

23, 2015). Where a party does not intend to perform at the time of offer, that party’s subjective

intent is irrelevant. Rather, the intention manifested by the words of the agreement, as

interpreted by a reasonable person, controls. See Ray v. William G. Eurice & Bros., 201 Md.

115, 127 (1952) (“The only intent of the parties to a contract which is essential, is an intent to

say the words and do the acts which constitute their manifestation…”) (citing Williston on

Contracts § 23).

         The Court finds that the Complaint facts, taken as true, establish that the parties formed a

valid oral contract. In return for Plaintiffs’ investment, Liu promised a handsome rate of return

on the KKCHL or Liangpeng ventures. Plaintiffs accepted Liu’s offer by giving him nearly a

million dollars to invest. Liu then breached this promise and ghosted the Plaintiffs. Therefore,

Plaintiffs have pleaded sufficient facts to support liability as to breach of contract. 1

         C.       Conversion (Count VIII)

         Maryland defines the tort of conversion as “the wrongful deprivation of a person of

property to the possession of which he is entitled” and “may consist of a wrongful, tortious or

unlawful taking of property from the possession of another by theft, trespass, duress, or fraud and

without his consent. . . .” Darcar Motors of Silver Spring, Inc. v. Borzym, 379 Md. 249, 262

(2004) (quoting Wallace v. Lechman & Johnson, Inc., 354 Md. 622, 633 (1999)). Conversion

also requires a showing of intent. A plaintiff must demonstrate that the defendant intended to



1
          Based on the same Complaint facts, the Court grants default on the unjust enrichment claim (Count III),
albeit technically in the alternative to the breach of contract claim. Unjust enrichment is available where
“circumstances are such that justice warrants a recovery as though there had been a promise.” County Comr’s of
Caroline County v. J. Roland Dashiell & Sons, Inc., 358 Md. 83, 94-95 (2000) (quoting Restatement (Second) of
Contracts, § 4 (Am. L Inst. 1981)). Accordingly, in the event the trier of fact found no express contract had been
formed, this liability theory presents an alternative avenue to relief.

                                                         9
         Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 10 of 16



exercise control over the property at issue in a manner “inconsistent with the plaintiff’s rights.”

Id.

       Under the original common law rule, a claim for conversion could not lie unless the

property at issue was tangible. Allied Inv. Corp. v. Jasen, 354 Md. 547, 560 (1999). The modern

rule recognizes some exceptions to that requirement, but generally monies are considered

intangible and not subject to a claim for conversion unless defendant converted segregated or

specifically identifiable funds. Allied Inv., 354 Md. at 564. If a defendant commingles the

monies with other funds, such as by depositing them in a personal account, the cash loses its

“specific identity.” Id. (citing Lawson v. Commonwealth Land Title Ins. Co., 69 Md. App. 476,

482–83 (1986)). This is so even if the money provided “had a specific purpose” when

transferred. Sirona Dental Sys., LLC v. Stevenson Grp., Inc., Civ. No. CCB-12-1253, 2013 WL

3875325, at *2–3 (D. Md. July 25, 2013).

       Taking the Complaint facts as true, the conversion claim must fail. Plaintiffs assert that

the funds given to Liu and Xuejie are “personal, segregable, and identifiable,” but the Complaint

facts belie this contention. ECF No. 1 ¶¶ 159, 166. Some Plaintiffs gave Liu cash or authorized

credit card transactions while others wired money to a specific account. Nothing in the

Complaint explains how such transfers were segregated so that they are sufficiently identifiable.

As to the funds sent to a specific account, Xuejie put some of those funds toward maintaining

real property located in Maryland and Texas. ECF No. 1 ¶¶ 101, 102. Those funds have thus

lost their specific identity and Plaintiffs now seek a general debt of money owed. For that

reason, Plaintiffs have failed to demonstrate either Defendant’s liability on the conversion claim.

See Bahari v. Countrywide Home Loans, Civ. No. CCB-05-2085, 2005 WL 3505604, at *5 (D.

Md. Dec. 16, 2005) (holding if the defendant “merely owes a debt of money, which could be



                                                 10
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 11 of 16



satisfied by check or other currency besides the specific bills that [the plaintiffs] tendered, the

[plaintiffs’] cause of action for conversion must fail”). The motion for default judgment on the

conversion count is denied.

        D.      Fraud Counts (Counts II, V, VI, VII)

        The Court assesses the fraud claims collectively. See Sass v. Andrew, 152 Md. App. 406,

432 (2003). For claims sounding in fraud, Plaintiffs must demonstrate that Defendants (1) made

a false representation to the plaintiff, (2) with knowledge of its falsity or with reckless

indifference as to its truth, (3) the misrepresentation was made for the purpose of defrauding the

plaintiff, (4) the plaintiff relied on the misrepresentation and had the right to rely on it, and (5)

the plaintiff suffered compensable injury as a result. DiFranco v. Green Tomato, LLC, No.

2305, 2018 WL 3202983, at *10 (Md. Ct. Spec. App. June 29, 2018) (fraudulent

misrepresentation); see also Rozen v. Greenberg, 165 Md. App. 665, 674 (2005) (listing identical

elements of fraudulent inducement). In the case of fraudulent inducement, a claim lies where a

party has “been led by another’s guile, surreptitiousness, or other form of deceit to enter into an

agreement to his detriment.” Rozen, 165 Md. App. at 674. “[F]raud cannot be predicated . . .

upon expressions as to what will happen in the future,” but “may be predicated on promises

made with a present intention not to perform them.” Vales v. Preciado, No. DKC-2005-3110,

2007 WL 9782570, at *4 (D. Md. Sept. 19, 2007) (quoting Levin v. Singer, 227 Md. 47, 63–64

(1961)).

        Here, the Complaint makes plausible Plaintiffs fraud claims. Liu lied to Plaintiffs to

induce them to “invest” in his family’s businesses, one of which was defunct. He promised

Plaintiffs rates of returns based on his connections to the company and purported use of

Plaintiffs’ funds in connection with a business merger but had no intention of putting the funds to



                                                  11
         Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 12 of 16



such use. Instead, he diverted the funds to his sister, Xuejie, who then paid unrelated debts.

ECF No. 1 ¶¶ 79, 94–97, 129–33, 137, 141–43. Cf. Xia Bi v. McAuliffe, 927 F.3d 177, 184 (4th

Cir. 2019) (finding that statements that specific buyer would purchase specific products in the

future was an assertion of fact giving rise to fraud liability). Plaintiffs, reasonably believing that

Liu was a reputable investor, then relied on his statements and sent him nearly a million dollars

total. Id. ¶ 139. They did so to their detriment as none has received any money in return.

Taking the facts of the Complaint as true, the Court finds that Plaintiff Liu is liable as to the

fraud counts.

       E.       Aiding and Abetting (Count IX)

       Maryland Courts recognize the tort of aiding and abetting. Alleco Inc. v. Harry &

Jeanette Weinberg Found., Inc., 340 Md. 176, 199 (1995). A defendant is liable for aiding and

abetting tortious conduct if she “by any means (words, signs, or motions) encouraged, incited,

aided, or abetted the direct perpetrator of the tort.” Id. (quoting Duke v. Feldman, 245 Md. 454

(1967)). Liability attaches where (1) a principle actor commits a tort, (2) defendant knew about

the violation of the law, and (3) “gave substantial assistance or encouragement to [the principal]

to engage in the tortious conduct.” Arkansas Nursing Home Acquisition, LLC v. CFG Cmty.

Bank, 460 F. Supp. 3d 621, 648–49 (D. Md. 2020) (citing Alleco., 340 Md. at 1999).

       Taking the facts of the Complaint as true, Xuejie is liable for aiding and abetting Liu’s

fraudulent investment scheme. Liu, the principal, perpetrated a fraud against the Plaintiffs. That

fraud suffices as the underlying tortious conduct required. Xuejie knew about Liu’s fraud and

worked with Liu and Wang Baoning to ensure that Liu met Basba and the other Plaintiffs to set

Defendants’ scheme in motion. She also registered Liangpeng to lend credibility to Liu’s

promises and the account where Plaintiffs sent their funds had been held in her name. ECF No. 1



                                                  12
            Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 13 of 16



¶¶ 129–133; 169–170. For these reasons, the Court has little difficulty finding Xuejie is

therefore liable for aiding and abetting Liu’s fraud. 2

        F.       Damages

        Plaintiffs seek damages totaling $965,061.23 as a result of Defendants’ misconduct but

offer little evidence in support. The summary spreadsheet attached to their pleadings, without

the underlying documentation, is insufficient. ECF No. 17-2. Indeed, the exhibit is no more

than the averments of Plaintiffs’ Complaint in spreadsheet form. Thus, Plaintiffs have failed to

prove damages. The Court shall grant Plaintiffs fourteen (14 days) from the date of this Opinion

and Order to supplement the evidentiary record consistent with Federal Rule of Civil Procedure

55(b)(2).

        Plaintiffs also seek punitive damages “in an amount sufficient to deter further fraudulent

behavior by the Defendant.” ECF No. 1 at 25. Maryland law provides for punitive damages in

tort actions as a sanction “for egregiously bad conduct toward the plaintiff, [and] also to deter the

defendant and others contemplating similar behavior.” Bowden v. Caldor, Inc., 350 Md. 4, 22

(1998) (internal quotation omitted). “In the case of fraud, punitive damages may be awarded

where a defendant acts with actual malice.” Legacy Inv. and Management, LLC, No. WDQ-12-

2877, 2014 WL 5325757 at *10 (D. Md. Oct. 17, 2004) (internal quotations omitted). Actual

malice is defined as “a misrepresentation [made] with intent to deceive and actual knowledge of

the falsity of the representation.” Frazier v. Castle Ford, Ltd., 430 Md. 144, 162 (2013). The

decision to award punitive damages is within the discretion of the Court. Philip Morris, Inc. v.

Angeletti, 358 Md. 689, 773–74 (2000). At the default judgment stage, punitive damages may be



2
         Similarly, the Court grants default judgment as to the conspiracy claim (Count IV). The Complaint facts
establish that Liu and Xuejie entered into an agreement to commit an unlawful act, namely defrauding the Plaintiffs,
and engaged in overt acts in furtherance of that agreement. See Hoffman v. Stamper, 385 Md. 1, 25–26 (2005).

                                                        13
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 14 of 16



awarded if pleaded in the Complaint and supported with evidence. Legacy Inv., 2014 WL

5325757 at *9. 3

         Plaintiffs have pleaded punitive damages in the Complaint and in their motion for default

judgment “in an amount sufficient to deter further fraudulent behavior by the Defendant.” ECF

Nos. 1 at 25; 17-1 at 4. Plaintiffs, however, have not demonstrated actual damages with

evidence, let alone that punitive are warranted. Thus, they will be afforded the same opportunity

to supplement evidence in support of this request.

         G.       Attorneys’ Fees & Costs

         Maryland follows the common law “American Rule” under which each litigant is

responsible for paying their own fees and costs. Thomas v. Capital Medical Mgmt. Assoc., 189

Md. App. 439, 467 (2009). Exceptions to the rule are limited. Generally, “a prevailing party is

not awarded attorney’s fees ‘unless (1) the parties to a contract have an agreement to that effect,

(2) there is a statute that allows the imposition of such fees, (3) the wrongful conduct of a

defendant forces a plaintiff into litigation with a third party, or (4) a plaintiff is forced to defend

against a malicious prosecution.’” Id. (quoting Nova Research Inc. v. Penske Truck Leasing Co.,

405 Md. 435, 446 (2008)).

         Federal courts sitting in diversity also possess inherent equitable powers to assess

attorney’s fees against a party in certain “narrowly defined” exceptions to the American Rule.

Chambers v. NASCO, Inc., 501 U.S. 32, 44–45 (1991) (citing Alyeska Pipeline Co. v. Wilderness

Society, 421 U.S. 240, 259 (1975)). Relevant here, a district court may award fees and costs if



3
          Plaintiffs request post-judgment interest on damages. See ECF Nos. 1 at 25, 17-1 at 7–8. In diversity
cases, “[f]ederal law, rather than state law, governs the calculation of post-judgment interest.” Hitachi Credit Am.
Corp. v. Signet Bank, 166 F.3d 614, 633 (4th Cir. 1999); see also Cowan Systems, LLC v. Choctaw Transport, Inc.,
No. WDQ-11-0367, 2011 WL 2791248, at *4 (D. Md. Jul. 14, 2011). Post-judgment interest is governed by 28
U.S.C. § 1961 and shall apply on the final judgment until it is satisfied. See Quesinberry v. Life Ins. Co. of N. Am.,
987 F.2d 1017, 1031–32 (4th Cir. 1993); see also Cowan Systems, 2011 WL 2791248, at *4.

                                                          14
           Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 15 of 16



the losing party has “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.”

Alyeska Pipeline, 421 U.S. at 258–59 (1975). Federal courts are split on the issue of whether the

so-called “bad-faith exception” applies only to conduct in the course of litigation or whether

conduct giving rise to the litigation may also warrant the award of fees. Compare Lamb Eng’g &

Constr. Co. v. Neb. Pub. Power Dist., 103 F.3d 1422, 1436–37 (8th Cir. 1997) (limiting bad faith

exception to litigation conduct); Shimman v. Int’l Union of Operating Engineer, 744 F.2d 1226,

1233 (6th Cir. 1984); Dow Chemical Pacific Ltd. v. Rascator Maritime S.A., 782 F.2d 329, 344–

45 (2d Cir. 1986) (same) with Dogherra v. Safeway Stores, Inc., 679 F.2d 1293, 1298 (9th Cir.

1982). While the Fourth Circuit has not squarely addressed the limits of the bad-faith exception,

at least one district court in this Circuit has held that the bad-faith exception to the American

Rule where the pertinent misconduct arises only from the substantive claims. See Peterson v. Air

Line Pilots Ass’n, 622 F. Supp. 232, 238–39 (M.D.N.C. 1985) (citing Shimman, 744 F.2d at

1233).

          Plaintiffs request attorneys’ fees of “no less than $61,697.78” and costs of $15,132.75.

ECF No. 17-1 at 7. They suggest that the mere existence of Liu and Xuejie’s fraudulent scheme

warrants an award of attorneys’ fees and costs. Id. at 6–7. The Court cannot agree. Plaintiffs

have not demonstrated that Defendants have engaged in bad-faith conduct separate from the

underlying actions giving rise to this suit. Nor have they offered any evidence that their

allegations would fall within any other recognized exception. Therefore, the Court will deny

Plaintiffs’ motion for attorneys’ fees and costs.

   III.      Conclusion

          For the reasons stated above Plaintiffs’ motion for default judgment is GRANTED in part

and DENIED in part. Plaintiffs have fourteen (14) days to provide supplemental evidence of



                                                    15
        Case 8:19-cv-00380-PX Document 19 Filed 01/25/21 Page 16 of 16



damages. The Court DENIES award for attorneys’ fees and costs.

       A separate order follows.


 1/25/2021                                                        /S/
Date                                             Paula Xinis
                                                 United States District Judge




                                            16
